DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the rinse water and the one or more detergents” in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. The limitation should read “the at least one of the rinse water and the one or more detergents.”
Claim 2 recites the limitation “the rinse water and the one or more detergents” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The limitation should read “the at least one of the rinse water and the one or more detergents.”
Claim 5 recites the limitation “the one or more detergents and rinse water” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The limitation should read “the at least one of the rinse water and the one or more detergents.”
Claims 13-19 recites the limitation “the water tank” in line 6.  There is insufficient antecedent basis for this limitation in the claim. The limitation should read “a water tank.”
Claims 3-4, 6-12, and 20 are rejected under 35 U.S.C. 112(b) for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al. (U.S. PGPub 2006/0243310) in view of Frank et al. (U.S. PGPub 2002/0043071).
Claim 1: Cocchi teaches an ice cream or yogurt machine [abstract], comprising: a liquid container [(3), Fig. 4] for storing at least a raw material for producing ice cream or yogurt [paragraphs 15 and 31]; a freezing cylinder [(39), Fig. 4; paragraph 31]; a dispensing device [(40), Fig. 4; paragraph 31]; a pipeline connecting the liquid container with the freezing cylinder and the freezing cylinder with the dispensing device [(7), Fig. 4; paragraphs 16 and 31]; a system for automatically cleaning and washing the ice cream or yogurt machine [paragraphs 21-26 and 31] wherein the system comprises: a rinse containing device for storing rinse water and/or a sanitizing liquid [(23), Fig. 4; paragraphs 20 and 31]; and a control module adapted to control an on/off operation and cleaning operation [paragraphs 21-26] where the rinse water is pumped into the pipeline and the freezing cylinder to clean and wash the freezing cylinder and the pipeline [paragraphs 26 and 31-32].
Cocchi teaches cleaning frozen drinks and ice cream or yogurt machines are performed similarly [paragraphs 2-3, 15, and 31], but Cocchi does not explicitly teach that the control module selectively pumps rinse water and the one or more detergents into the pipeline and the freezing cylinder to clean and wash the freezing cylinder and the pipeline.  However, Frank teaches an automatic cleaning process for a frozen beverage machine that uses a detergent and water mixture for sanitizing the freezing chamber [paragraph 58] wherein the cleaning step occurs with a cleaning solution containing a detergent mixed with water such that the detergent is contained in a separate tank [paragraphs 3, 5, 34, and 40].  The detergent and water are separately pumped (reads on “selectively pumped) to the freezing chamber in order to provide a diluted cleaning solution [paragraphs 48, 51, and 65-66].  Because Cocchi teaches that beverage machine and ice cream or yogurt machines can be cleaned in the same way, it is pertinent to look to the teachings of Frank.  It would have been obvious to one of ordinary skill in the art, with predictable results, to modify Cocchi, to include the pump and detergent tank of Frank, with no change to their respective function, for the purpose of sanitizing an ice cream or yogurt machine with a mixture of detergent and water.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination, (i.e. the combination of known elements into a single device) would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  As discussed above, Frank teaches an automatic cleaning process for a frozen beverage machine that uses a detergent and water mixture for sanitizing the freezing chamber [paragraph 58]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the control module of Cocchi be adapted to control the cleaning operation such that the rinse water and the detergent are selectively pumped into the pipeline and the freezing cylinder to clean and wash the freezing cylinder and the pipeline.

Claim 2: Cocchi and Frank teach the limitations of claim 1 above.  Cocchi teaches heating the sanitizing liquid [paragraph 24], and as discussed in claim 1 above, Frank teaches mixing detergent and water as a sanitizing liquid [paragraph 58].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the sanitizing liquid made up of rinse water and detergent which will provide enhanced cleaning and washing ability to ice cream or yogurt residues remaining in the freezing cylinder.
Cocchi and Frank teach all of the structural elements of the claims, specifically those requiring selectively pumping rinse water and detergent into the pipeline and freezing cylinder, heating the rinse water and detergent, and a dispensing device.  Therefore, Cocchi and Frank would be capable of heating the rinse water and detergent pumped into the pipeline and freezing cylinder to enhance the cleaning and washing ability thereof to residues of the ice cream or yogurt remaining in the freezing cylinder which are then drained out through the dispensing device because all of the structural limitations are met.  Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.”  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  See MPEP 2114.

Claim 9: Cocchi and Frank teach the limitations of claim 1 above.  Cocchi teaches that the rinse containing device includes a tank for storing rinse water and/or a sanitizing liquid [(23), Fig. 4; paragraphs 20 and 31] for cleaning and washing the pipeline and the freezing cylinder [Fig. 4].

Claim 13: Cocchi and Frank teach the limitations of claim 1 above.  Cocchi teaches the pipeline comprises a first duct [(7), Fig. 4] and a third duct [(24), Fig. 4] that defines part of the cleaning pathway [Fig. 4] wherein the raw material stored inside the liquid is fed from the liquid container to the freezing chamber [paragraphs 15-16 and 31]; the water is fed to the freezing cylinder through the third duct [paragraphs 20 and 31].  Cocchi teaches a second duct [that which connects (23) to (21) in Fig. 4] defining a cleaning pathway wherein the sanitizing liquid is fed from the rinse containing device to the freezing cylinder through the second duct [paragraphs 20 and 31].  Cocchi does not explicitly teach water is fed from a water tank.  As discussed in claim 1 above, Frank teaches using a detergent and water mixture for sanitizing the freezing chamber [paragraph 58] wherein the cleaning step occurs with a cleaning solution containing a detergent mixed with water such that the detergent and water are contained in separate tanks [paragraphs 3, 5, 34, and 40] wherein detergent and water are separately pumped (reads on “selectively pumped) to the freezing chamber in order to provide a diluted cleaning solution [paragraphs 48, 51, and 65-66].  Therefore, the combination of Cocchi and Frank teach that the rinse water is fed from a water tank. Thus, the combination of Cocchi and Frank teach the pipeline comprises a first duct, a second duct and a third duct defining a cleaning pathway, wherein the raw material stored inside the liquid container is fed from the liquid container to the freezing cylinder, wherein the one or more detergents are fed from the rinse containing device to the freezing cylinder through the second duct, wherein the rinse 15water is fed from the water tank to the freezing cylinder through the third duct.

Claim 14: Cocchi and Frank teach the limitations of claim 2 above.  Cocchi teaches the pipeline comprises a first duct [(7), Fig. 4] and a third duct [(24), Fig. 4] that defines part of the cleaning pathway [Fig. 4] wherein the raw material stored inside the liquid is fed from the liquid container to the freezing chamber [paragraphs 15-16 and 31]; the water is fed to the freezing cylinder through the third duct [paragraphs 20 and 31].  Cocchi teaches a second duct [that which connects (23) to (21) in Fig. 4] defining a cleaning pathway wherein the sanitizing liquid is fed from the rinse containing device to the freezing cylinder through the second duct [paragraphs 20 and 31].  Cocchi does not explicitly teach water is fed from a water tank.  As discussed in claim 1 above, Frank teaches using a detergent and water mixture for sanitizing the freezing chamber [paragraph 58] wherein the cleaning step occurs with a cleaning solution containing a detergent mixed with water such that the detergent and water are contained in separate tanks [paragraphs 3, 5, 34, and 40] wherein detergent and water are separately pumped (reads on “selectively pumped) to the freezing chamber in order to provide a diluted cleaning solution [paragraphs 48, 51, and 65-66].  Therefore, the combination of Cocchi and Frank teach that the rinse water is fed from a water tank. Thus, the combination of Cocchi and Frank teach the pipeline comprises a first duct, a second duct and a third duct defining a cleaning pathway, wherein the raw material stored inside the liquid container is fed from the liquid container to the freezing cylinder, wherein the one or more detergents are fed from the rinse containing device to the freezing cylinder through the second duct, wherein the rinse 15water is fed from the water tank to the freezing cylinder through the third duct.

Claims 3-8, 10-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al. (U.S. PGPub 2006/0243310) in view of Frank et al. (U.S. PGPub 2002/0043071) as applied to claims 1 and 2, respectively, above, and further in view of Aoki et al. (U.S. Patent 4,860,550).
Claim 3: Cocchi and Frank teach the limitations of claim 1 above.  Cocchi teaches a heating unit controlled by the control module [paragraphs 21 and 24], but it does not explicitly teach that it heats up and melts frozen residues of the ice cream or yogurt in the freezing cylinder which are then drained out through the dispensing device.  However, Aoki teaches a machine for making ice cream that implements an automatic cleaning process [abstract] such that it has a heating unit connected to the freezing cylinder and controlled by a control module to activate the heating unit in order to thaw frozen material in the cylinder so that the frozen material can be removed from the cylinder and the pipeline through the dispenser [col. 8, lines 54-56; col. 12, lines 17-47; col. 19, lines 49-67]. It would have been obvious to one of ordinary skill in the art, with predictable results, to modify Cocchi and Frank, to include the heating unit of Aoki and implement use of the heating unit by a controller as taught by Aoki, with no change to their respective function, for the purpose of heating the ice cream or yogurt residues in the freezing cylinder for removal through the dispenser.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination, (i.e. the combination of known elements into a single device) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  

Claim 4: Cocchi and Frank teach the limitations of claim 2 above.  Cocchi teaches a heating unit controlled by the control module [paragraphs 21 and 24], but it does not explicitly teach that it heats up and melts frozen residues of the ice cream or yogurt in the freezing cylinder which are then drained out through the dispensing device.  However, Aoki teaches a machine for making ice cream that implements an automatic cleaning process [abstract] such that it has a heating unit connected to the freezing cylinder and controlled by a control module to activate the heating unit in order to thaw frozen material in the cylinder so that the frozen material can be removed from the cylinder and the pipeline through the dispenser [col. 8, lines 54-56; col. 12, lines 17-47; col. 19, lines 49-67]. It would have been obvious to one of ordinary skill in the art, with predictable results, to modify Cocchi and Frank, to include the heating unit of Aoki and implement use of the heating unit by a controller as taught by Aoki, with no change to their respective function, for the purpose of heating the ice cream or yogurt residues in the freezing cylinder for removal through the dispenser.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination, (i.e. the combination of known elements into a single device) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  

Claim 5: Cocchi, Frank, and Aoki teach the limitations of claim 4 above.  The combination of Cocchi, Frank, and Aoki teach all of the structural elements of the claim, specifically those requiring selectively pumping rinse water and detergent into the pipeline and freezing cylinder, and a heating unit connected to the freezing cylinder.  Therefore, the combination of Cocchi, Frank, and Aoki would be capable of heating up the one or more detergents and rinse water fed into the freezing cylinder by the heating unit because all of the structural limitations are met.  Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.”  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  See MPEP 2114.

Claim 6: Cocchi, Frank, and Aoki teach the limitations of claim 3 above.  Aoki also teaches that the heating unit is a thermal exchange arrangement which is controlled by the control module and switched from refrigeration function to heating function to heat up the residues of the ice cream or yogurt during a cleaning operation activated by the control module [col. 2, lines 50-58; col. 19, lines 51-63].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the control of the heating unit as taught by Aoki in the controller of modified Cocchi, Frank, and Aoki in order to provide automatic control of the heating unit during the cleaning operation.

Claim 7: Cocchi, Frank, and Aoki teach the limitations of claim 4 above.  Aoki also teaches that the heating unit is a thermal exchange arrangement which is controlled by the control module and switched from refrigeration function to heating function to heat up the residues of the ice cream or yogurt during a cleaning operation activated by the control module [col. 2, lines 50-58; col. 19, lines 51-63].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the control of the heating unit as taught by Aoki in the controller of modified Cocchi, Frank, and Aoki in order to provide automatic control of the heating unit during the cleaning operation.

Claim 8: Cocchi, Frank, and Aoki teach the limitations of claim 5 above.  Aoki also teaches that the heating unit is a thermal exchange arrangement which is controlled by the control module and switched from refrigeration function to heating function to heat up the residues of the ice cream or yogurt during a cleaning operation activated by the control module [col. 2, lines 50-58; col. 19, lines 51-63].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the control of the heating unit as taught by Aoki in the controller of modified Cocchi, Frank, and Aoki in order to provide automatic control of the heating unit during the cleaning operation.

Claim 10: Cocchi and Frank teach the limitations of claim 4 above.  Cocchi teaches that the rinse containing device includes a tank for storing rinse water and/or a sanitizing liquid [(23), Fig. 4; paragraphs 20 and 31] for cleaning and washing the pipeline and the freezing cylinder [Fig. 4].

Claim 11: Cocchi and Frank teach the limitations of claim 5 above.  Cocchi teaches that the rinse containing device includes a tank for storing rinse water and/or a sanitizing liquid [(23), Fig. 4; paragraphs 20 and 31] for cleaning and washing the pipeline and the freezing cylinder [Fig. 4].

Claim 12: Cocchi and Frank teach the limitations of claim 8 above.  Cocchi teaches that the rinse containing device includes a tank for storing rinse water and/or a sanitizing liquid [(23), Fig. 4; paragraphs 20 and 31] for cleaning and washing the pipeline and the freezing cylinder [Fig. 4].

Claim 15: Cocchi and Frank teach the limitations of claim 4 above.  Cocchi teaches the pipeline comprises a first duct [(7), Fig. 4] and a third duct [(24), Fig. 4] that defines part of the cleaning pathway [Fig. 4] wherein the raw material stored inside the liquid is fed from the liquid container to the freezing chamber [paragraphs 15-16 and 31]; the water is fed to the freezing cylinder through the third duct [paragraphs 20 and 31].  Cocchi teaches a second duct [that which connects (23) to (21) in Fig. 4] defining a cleaning pathway wherein the sanitizing liquid is fed from the rinse containing device to the freezing cylinder through the second duct [paragraphs 20 and 31].  Cocchi does not explicitly teach water is fed from a water tank.  As discussed in claim 1 above, Frank teaches using a detergent and water mixture for sanitizing the freezing chamber [paragraph 58] wherein the cleaning step occurs with a cleaning solution containing a detergent mixed with water such that the detergent and water are contained in separate tanks [paragraphs 3, 5, 34, and 40] wherein detergent and water are separately pumped (reads on “selectively pumped) to the freezing chamber in order to provide a diluted cleaning solution [paragraphs 48, 51, and 65-66].  Therefore, the combination of Cocchi and Frank teach that the rinse water is fed from a water tank. Thus, the combination of Cocchi and Frank teach the pipeline comprises a first duct, a second duct and a third duct defining a cleaning pathway, wherein the raw material stored inside the liquid container is fed from the liquid container to the freezing cylinder, wherein the one or more detergents are fed from the rinse containing device to the freezing cylinder through the second duct, wherein the rinse 15water is fed from the water tank to the freezing cylinder through the third duct.

Claim 16: Cocchi and Frank teach the limitations of claim 5 above.  Cocchi teaches the pipeline comprises a first duct [(7), Fig. 4] and a third duct [(24), Fig. 4] that defines part of the cleaning pathway [Fig. 4] wherein the raw material stored inside the liquid is fed from the liquid container to the freezing chamber [paragraphs 15-16 and 31]; the water is fed to the freezing cylinder through the third duct [paragraphs 20 and 31].  Cocchi teaches a second duct [that which connects (23) to (21) in Fig. 4] defining a cleaning pathway wherein the sanitizing liquid is fed from the rinse containing device to the freezing cylinder through the second duct [paragraphs 20 and 31].  Cocchi does not explicitly teach water is fed from a water tank.  As discussed in claim 1 above, Frank teaches using a detergent and water mixture for sanitizing the freezing chamber [paragraph 58] wherein the cleaning step occurs with a cleaning solution containing a detergent mixed with water such that the detergent and water are contained in separate tanks [paragraphs 3, 5, 34, and 40] wherein detergent and water are separately pumped (reads on “selectively pumped) to the freezing chamber in order to provide a diluted cleaning solution [paragraphs 48, 51, and 65-66].  Therefore, the combination of Cocchi and Frank teach that the rinse water is fed from a water tank. Thus, the combination of Cocchi and Frank teach the pipeline comprises a first duct, a second duct and a third duct defining a cleaning pathway, wherein the raw material stored inside the liquid container is fed from the liquid container to the freezing cylinder, wherein the one or more detergents are fed from the rinse containing device to the freezing cylinder through the second duct, wherein the rinse 15water is fed from the water tank to the freezing cylinder through the third duct.

Claim 17: Cocchi and Frank teach the limitations of claim 6 above.  Cocchi teaches the pipeline comprises a first duct [(7), Fig. 4] and a third duct [(24), Fig. 4] that defines part of the cleaning pathway [Fig. 4] wherein the raw material stored inside the liquid is fed from the liquid container to the freezing chamber [paragraphs 15-16 and 31]; the water is fed to the freezing cylinder through the third duct [paragraphs 20 and 31].  Cocchi teaches a second duct [that which connects (23) to (21) in Fig. 4] defining a cleaning pathway wherein the sanitizing liquid is fed from the rinse containing device to the freezing cylinder through the second duct [paragraphs 20 and 31].  Cocchi does not explicitly teach water is fed from a water tank.  As discussed in claim 1 above, Frank teaches using a detergent and water mixture for sanitizing the freezing chamber [paragraph 58] wherein the cleaning step occurs with a cleaning solution containing a detergent mixed with water such that the detergent and water are contained in separate tanks [paragraphs 3, 5, 34, and 40] wherein detergent and water are separately pumped (reads on “selectively pumped) to the freezing chamber in order to provide a diluted cleaning solution [paragraphs 48, 51, and 65-66].  Therefore, the combination of Cocchi and Frank teach that the rinse water is fed from a water tank. Thus, the combination of Cocchi and Frank teach the pipeline comprises a first duct, a second duct and a third duct defining a cleaning pathway, wherein the raw material stored inside the liquid container is fed from the liquid container to the freezing cylinder, wherein the one or more detergents are fed from the rinse containing device to the freezing cylinder through the second duct, wherein the rinse 15water is fed from the water tank to the freezing cylinder through the third duct.

Claim 18: Cocchi and Frank teach the limitations of claim 7 above.  Cocchi teaches the pipeline comprises a first duct [(7), Fig. 4] and a third duct [(24), Fig. 4] that defines part of the cleaning pathway [Fig. 4] wherein the raw material stored inside the liquid is fed from the liquid container to the freezing chamber [paragraphs 15-16 and 31]; the water is fed to the freezing cylinder through the third duct [paragraphs 20 and 31].  Cocchi teaches a second duct [that which connects (23) to (21) in Fig. 4] defining a cleaning pathway wherein the sanitizing liquid is fed from the rinse containing device to the freezing cylinder through the second duct [paragraphs 20 and 31].  Cocchi does not explicitly teach water is fed from a water tank.  As discussed in claim 1 above, Frank teaches using a detergent and water mixture for sanitizing the freezing chamber [paragraph 58] wherein the cleaning step occurs with a cleaning solution containing a detergent mixed with water such that the detergent and water are contained in separate tanks [paragraphs 3, 5, 34, and 40] wherein detergent and water are separately pumped (reads on “selectively pumped) to the freezing chamber in order to provide a diluted cleaning solution [paragraphs 48, 51, and 65-66].  Therefore, the combination of Cocchi and Frank teach that the rinse water is fed from a water tank. Thus, the combination of Cocchi and Frank teach the pipeline comprises a first duct, a second duct and a third duct defining a cleaning pathway, wherein the raw material stored inside the liquid container is fed from the liquid container to the freezing cylinder, wherein the one or more detergents are fed from the rinse containing device to the freezing cylinder through the second duct, wherein the rinse 15water is fed from the water tank to the freezing cylinder through the third duct.

Claim 19: Cocchi and Frank teach the limitations of claim 8 above.  Cocchi teaches the pipeline comprises a first duct [(7), Fig. 4] and a third duct [(24), Fig. 4] that defines part of the cleaning pathway [Fig. 4] wherein the raw material stored inside the liquid is fed from the liquid container to the freezing chamber [paragraphs 15-16 and 31]; the water is fed to the freezing cylinder through the third duct [paragraphs 20 and 31].  Cocchi teaches a second duct [that which connects (23) to (21) in Fig. 4] defining a cleaning pathway wherein the sanitizing liquid is fed from the rinse containing device to the freezing cylinder through the second duct [paragraphs 20 and 31].  Cocchi does not explicitly teach water is fed from a water tank.  As discussed in claim 1 above, Frank teaches using a detergent and water mixture for sanitizing the freezing chamber [paragraph 58] wherein the cleaning step occurs with a cleaning solution containing a detergent mixed with water such that the detergent and water are contained in separate tanks [paragraphs 3, 5, 34, and 40] wherein detergent and water are separately pumped (reads on “selectively pumped) to the freezing chamber in order to provide a diluted cleaning solution [paragraphs 48, 51, and 65-66].  Therefore, the combination of Cocchi and Frank teach that the rinse water is fed from a water tank. Thus, the combination of Cocchi and Frank teach the pipeline comprises a first duct, a second duct and a third duct defining a cleaning pathway, wherein the raw material stored inside the liquid container is fed from the liquid container to the freezing cylinder, wherein the one or more detergents are fed from the rinse containing device to the freezing cylinder through the second duct, wherein the rinse 15water is fed from the water tank to the freezing cylinder through the third duct.

Claim 20: Cocchi and Frank teach the limitations of claim 12 above.  Cocchi teaches the pipeline comprises a first duct [(7), Fig. 4] and a third duct [(24), Fig. 4] that defines part of the cleaning pathway [Fig. 4] wherein the raw material stored inside the liquid is fed from the liquid container to the freezing chamber [paragraphs 15-16 and 31]; the water is fed to the freezing cylinder through the third duct [paragraphs 20 and 31].  Cocchi teaches a second duct [that which connects (23) to (21) in Fig. 4] defining a cleaning pathway wherein the sanitizing liquid is fed from the rinse containing device to the freezing cylinder through the second duct [paragraphs 20 and 31].  Cocchi does not explicitly teach water is fed from a water tank.  As discussed in claim 1 above, Frank teaches using a detergent and water mixture for sanitizing the freezing chamber [paragraph 58] wherein the cleaning step occurs with a cleaning solution containing a detergent mixed with water such that the detergent and water are contained in separate tanks [paragraphs 3, 5, 34, and 40] wherein detergent and water are separately pumped (reads on “selectively pumped) to the freezing chamber in order to provide a diluted cleaning solution [paragraphs 48, 51, and 65-66].  Therefore, the combination of Cocchi and Frank teach that the rinse water is fed from a water tank. Thus, the combination of Cocchi and Frank teach the pipeline comprises a first duct, a second duct and a third duct defining a cleaning pathway, wherein the raw material stored inside the liquid container is fed from the liquid container to the freezing cylinder, wherein the one or more detergents are fed from the rinse containing device to the freezing cylinder through the second duct, wherein the rinse 15water is fed from the water tank to the freezing cylinder through the third duct.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE BLAN/Primary Examiner, Art Unit 1759